Citation Nr: 1515751	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his exposure to various airborne contaminants without protection while serving on active duty as a firefighter caused or contributed to his current COPD.  The record before the Board contains multiple medical opinions, but none of these are sufficient to decide the claim.  

The September 2009 VA examination and September 2010 addendum thereto discuss the likelihood of a nexus between the Veteran's exposure to asbestos  and COPD but contain no mention of the other contaminants the appellant suggests as possible causes.  

In August 2010, the Veteran's treating VA physician opined that it was at least as likely as not that the appellant's exposure to multiple contaminants could have led to his COPD.  However, the physician offered no explanation for this opinion other than the fact of exposure.  

In February 2011, a VA pulmonologist offered an additional medical opinion that addressed exposure to asbestos but not other contaminants.  The pulmonologist opined that it was less likely than not that the Veteran's COPD was due to asbestos exposure and based this opinion in part on a lack of pleural calcifications and plaquing in a February 2007 CT scan.  At the February 2015 hearing, the Veteran testified that a February 2011 CT scan showed pleural plaquing.  The record does not contain this CT scan, but a February 2011 treatment record notes a possible "faint nodule" on a recent chest x-ray that is also not contained in the record.  

Because the treatment records before the Board appear to be incomplete and none of the medical opinions of record are sufficient to decide the case, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain treatment records from the Bay Pines VA Healthcare System since February 2011.  All attempts to obtain records should be documented.  If there has been no treatment since February 2011, that should also be noted.  Specifically, the aforementioned CT scan should be obtained.

2.  After any outstanding records have been associated with the claims file, obtain an opinion from a VA pulmonologist.  The pulmonologist must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  (If it is determined that a response to this question cannot be entered without additional examination, such examination should be scheduled.) After a thorough review of the medical history, the pulmonologist is requested to prepare an addendum opinion which addresses the following: 

Is it at least as likely as not (50 percent probability or more) that the Veteran's COPD is related to any event or injury during his service?  In offering this opinion, the pulmonologist should specifically consider the Veteran's testimony regarding exposure to multiple contaminants including, but not limited to, asbestos, welding smoke, and silica.  The pulmonologist should also specifically address the August 2010 medical opinion of the Veteran's treating physician.  

It is pointed out to the examining pulmonologist that the Veteran is competent to report on his own symptomatology.  These lay statements must be considered, and a complete rationale should accompany any opinion provided.

If the pulmonologist cannot provide an opinion, he or she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

If it is concluded by the pulmonologist that a new examination is indicated, the Veteran must be scheduled for a new VA examination with a pulmonologist examiner who must address the question above.

If a VA examination is scheduled, the Veteran must be given adequate notice of the date and place of the examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.  38 C.F.R. § 3.655 (2014).

3.  The AOJ must ensure that the opinion report fully complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




